Order filed January 31, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00942-CV
                                   ____________

                       BIG MASONRY, L.L.C, Appellant

                                        V.

                     EDWARD LIVING TRUST, Appellee


                    On Appeal from the 284th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 09-08-07550-CV

                                   ORDER

      The notice of appeal in this case was filed October 3, 2013. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record. The
clerk also informed this court that appellant’s counsel informed the clerk the
parties have reached an agreement and appellant no longer desires to pursue this
appeal. However, as of this date, no motion to dismiss has been filed. See Tex. R.
App. P. 42.1.
      Accordingly, we enter the following order. Unless appellant pays or make
arrangements to pay for the clerk’s record and provides this court with proof of
payment within fifteen days of the date of this order, the appeal will be dismissed
for want of prosecution. See Tex. R. App. P. 37.3(b).

                                      PER CURIAM